Citation Nr: 1637268	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-17 377	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability and/or a right knee disability.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected left knee disability and/or a right knee disability.  

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the service-connected left knee disability and/or a right knee disability.  

4.  Entitlement to an increased rating for a left knee disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to February 1987 and from October 1988 to April 1990.  He also had periods of active duty for training (ACDUTRA), including from June 1983 to September 1983 and in August 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran appeared at a hearing before a Decision Review Officer at the RO in October 2010.  

In December 2015, the Board remanded the case for additional development.

The left knee rating issues is addressed in the decision below.  The service connection claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  Left knee arthritis with limitation of motion is manifested by range of motion from zero degrees extension to no worse than 70 degrees flexion, with pain on active motion, even considering painful motion and other factors; the evidence does not show ankylosis, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.

2.  Left knee instability or recurrent subluxation is no more than mild.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for arthritis with limitation of motion of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2015). 

2.  The criteria for a separate 10 percent rating, but no higher, for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, DC 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

A standard June 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  More recent treatment records and the SSA records were obtained pursuant to the Board's December 2015 remand.  Although the Board is remanding other claims for additional development, remand is not necessary for the left knee claim adjudicated below as there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d).

The Veteran was provided a VA medical examinations in June 2008, April 2011 and March 2016, including pursuant to the Board's December 2015 remand.  The examinations, along with the medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Under DC 5260, For limitation of flexion of the leg, a noncompensable (zero percent) rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

For limitation of extension, a noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  (Full range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2015)).

Additionally, the knee may be evaluated under DC 5257 for "recurrent subluxation or lateral instability."  The criteria for that diagnostic code provide for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability, which is the maximum schedular rating for this type of disability.  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Also, separate ratings may be assigned for both limitation of motion based on arthritis and instability.

III.  Analysis

The Veteran seeks a higher rating for his service-connected left knee disability, rated as 20 percent disabling.  The Board notes that the October 1995 rating decision granting service connection for a left knee disability assigned a 20 percent rating under hyphenated DC 5257-5260, noting left knee effusion, limitation of flexion to 30 degrees, and quadriceps atrophy.  The 20 percent rating is preserved, that is protected from reduction, as it has been in effect for 20 or more years.  See 38 C.F.R. § 3.951 (2015).

Initially, and although the June 2008 VA examination report notes x-ray examination of the left knee was normal, an August 2010 VA treatment record reflects the impression of x-ray examination of the knees was mild joint space narrowing.  In addition, the August 2011 VA examination report reflects the impression of x-ray examination of the left knee was mild degenerative changes within the medial compartment.  Moreover, VA treatment records in February 2016 note that x-ray examination of the left knee in April 2015 showed moderate medial compartmental osteoarthritis, as well as patellofemoral arthritis in the knee.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that there is x-ray evidence of arthritis of the left knee during the appeal, a finding contemplated in the 20 percent rating currently assigned.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.

The Board further finds that a rating in excess of 20 percent is not warranted based on limitation of motion under DCs 5260 and 5261.  The medical evidence demonstrates that flexion of the left knee/leg ranged from 70 to 130 degrees during the appeal.  More specifically, the June 2008 VA examination report notes left knee extension to zero degrees without pain, and flexion was to 130 degrees with pain noted to begin at 130 degrees.  VA treatment records in April 2010 and August 2010 reflect left knee extension to zero degrees and flexion to 120 degrees.  

The August 2011 VA examination report notes extension to zero degrees and flexion to 70 degrees, and a November 2015 VA treatment record notes left knee extension to zero degrees and flexion to 90 degrees.  In addition, VA treatment records in February 2016 reflect left knee extension was zero degrees and flexion was to 100 degrees.  

The March 2016 VA examination report reflects left knee flexion to 100 degrees and extension to zero degrees.  The Board finds no basis for assigning a rating in excess of 20 percent under DC 5260.  38 C.F.R. § 4.71a, DC 5260.  The weight of the evidence shows that the Veteran has flexion of the left knee well beyond 30 degrees during the appeal period, even factoring in the functional limitation from pain and other symptoms.  

The Board has also considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the Board considered the range of motion to the point pain was objectively shown, which is still contemplated by the 20 percent rating currently assigned.  The evidence does not show that the left knee sprain results in limitation of flexion to 45 degrees, such as to warrant a higher rating under DC 5260.   The evidence does not show actual, or the functional equivalent of flexion to 15 degrees or a compensable degree of extension of the left knee due to pain.  

The June 2008 VA examination report notes that repetitive range of motion did not change degrees or cause pain or weakness, incoordination, or easy fatigability.  Although the Veteran's report of being able to walk only 100 feet with flare ups of pain four to five times per month resulting in functional impairment was noted, the examiner determined that the Veteran was able to perform all activities of daily living, noting the Veteran denied stiffness, easy fatigability, lack of endurance or incoordination.  

In addition, and although the August 2011 VA examination report notes a severely antalgic gait with pain having the major functional impact, it was noted that he declined repetition secondary to pain, and thus, repetitive use testing was not accomplished.  Regardless, and although the March 2016 VA examination report reflects disturbance of locomotion manifested by a slow, deliberate gait, no additional functional loss due to repetitive use testing and/or weakness, fatigability or incoordination was reported.  As such, Board finds that Veteran's left knee does not meet the criteria for a rating in excess of 20 percent under DCs 5260 and 5261.  

Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  Accordingly, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  Furthermore, the March 2016 VA examination took into account pain with weight-bearing.  The Board does not find that any additional range of motion testing is necessary in this specific case.

In addition, the Veteran has never demonstrated or been diagnosed with ankylosis of the left knee, impairment of the tibia and fibula, or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5262, and 5263 are not applicable. 

The Board further finds that with resolution of reasonable doubt in the Veteran's favor, a separate rating for instability is warranted under DC 5257.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In addition to a January 1993 VA treatment record noting questionable cruciate ligament instability, the June 2008 VA examination report notes complaints of weakness giving way, and instability/subluxation of the left knee, especially when he was not wearing an immobilizer, which was noted to have reduced the falls.  In addition, a March 2010 VA treatment record notes left knee instability.  Although the March 2016 VA examination report notes no recurrent subluxation or lateral instability, use of a brace was noted.  

The Board notes that under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is assigned for symptomatic removal of symptomatic semilunar cartilage.  Semilunar cartilage is synonymous with the meniscus.

Although a December 2008 VA treatment record notes left knee pain suggestive of an anterior cruciate ligament (ACL) tear, and a small suprapatellar effusion was noted on VA x-ray examination in February 2009, the Veteran has not complained of "locking" of the left knee joint.  Accordingly, and to the extent applicable, the criteria for a rating under DC 5258 are not met.  Moreover, separate evaluations are not warranted for DCs 5258 and 5259 when there compensation for limitation of motion in the same knee.  See VBA Manual, M21-1, III.iv.4.A.3.h. (2016).

In addition, and although not bound by a SSA determination, the Board has given consideration to the March 2010 SSA determination.  The SSA determination reflects disability due to coronary artery disease and hypertension.  

The Veteran is competent to report his symptoms.  In reaching a determination, the Board has accorded more probative value to the objective findings and medical opinions.  The Board notes although the March 2016 VA examination report reflects the Veteran's history of having worked as a nursing assistant, he is not shown to have the medical expertise with respect to an opinion as to the degree of impairment due to his left knee disability.  

The evidence is in favor of a separate 10 percent rating for mild instability of the left knee.  To that extent, the appeal is granted.  The preponderance of the evidence is against an even higher rating for instability, or a rating in excess of 20 percent for left knee arthritis with limitation of motion.  Thus, the appeal is denied to that extent.


ORDER

A rating in excess of 20 percent for left knee arthritis with limitation of motion is denied.  

A separate 10 percent rating for instability of the left knee is granted, subject to the criteria governing the award of monetary benefits.  


REMAND

The Veteran seeks service connection for a right knee disability, a lumbar spine disability, and a bilateral hip disability, to include as secondary to the service-connected left knee disability.  An October 2010 DRO hearing transcript reflects the Veteran's testimony that he injured his right knee during service in Germany, and has a current right knee disability related to the in-service injury and/or related to the service-connected left knee disability.  In addition, he maintained that back and hip injuries were incurred as a result of fall in 1992 or 1993 due to his service-connected left knee disability.  

In his original January 1993 claim, the Veteran noted having injured his right knee during his period of active duty covering 1985, and an April 1995 RO hearing transcript notes an injury to the right knee when he slipped on something walking through the motor pool.  Treatment at "L" Hospital in Germany was noted to include application of an ace bandage and issuance of crutches, along with a recommendation to stay off of his right knee for 10 days.  Transcript at 2 (1995).  Records of treatment with respect to a right knee injury during service in 1985 are not associated with the claims file.  

The Board notes that the Veteran's DD-214 for the period of active duty from May 1984 to February 1987 reflects six months and four days of prior active service, and two years and four months of prior inactive service.  Service treatment records for the primary periods of active duty were associated with the claims file in 1993 in association with requests via the Personnel Information Exchange System (PIES).  Thereafter, in August 2007, a Beneficiary Identification Records Locator Subsystem (BIRLS) data sheet was associated with the claims file reflecting that there was a period of ACDUTRA from June 24, 1983 to September 10, 1983.  

Although a June 1981 examination report reflects that he qualified for enlistment and the March 2016 VA back examination report notes Reserve service from 1981 through 1984, Reserve service records, other than an August 1987 record reflecting a two-week period of annual training, and records associated with the first period of active duty, do not appear to be associated with the claims file.  The Board notes that "active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014).  Annual training is an example of ACDUTRA.  As such, on remand, an attempt should be made to obtain the Veteran's complete active duty service treatment and personnel records, as well as Reserve service records.  

As noted in the December 2015 Board remand, an August 2010 VA treatment record notes imaging of the Veteran's right knee revealed very mild joint space narrowing, and the assessment was right knee pain and instability.  A VA treatment record dated in November 2010 shows that the Veteran received a right knee brace due to pain, as well as a course of corticosteroid injections.  

The March 2016 VA examination report reflects an opinion to the effect that it is less than likely that moderate medial compartment predominant osteoarthritis of the right knee is related to service or the service-connected left knee disability.  Although the report of examination notes no documentation of treatment of a right knee condition during service, the opinion does not address either the Veteran's competent lay statements with respect to an-service right knee injury, or service treatment records reflecting right distal thigh pain after running earlier that same morning in July 1989, noted to affect the normal function of the distal joint, and assessed as iliotibial band tendinitis.  As such, the opinion is not completely adequate for a determination.  

In addition, and although the March 2016 VA examination reports note a history of a back injury as a result of his left knee giving way in 1995, the Veteran's back disability was attributed to a work-related injury in 1994.  However, the opinion does not address a January 1993 VA treatment record reflecting that the Veteran was evaluated in December 1992 for complaints of back and leg pain, after his left knee hyperextended, causing him to fall, landing on his back.  Thus, the opinion is not completely adequate for a determination.  As such, a new VA examination is warranted with respect to the nature and etiology of back and hip disabilities.  

Accordingly, these issues are REMANDED for the following actions:

1.  Attempt to obtain complete active duty service treatment and personnel records, to include records pertaining to treatment for a right knee injury at "L" Hospital in Germany during the period of active duty from May 1984 to February 1987.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain any outstanding Reserve service treatment records. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

3.  After completion of the above, schedule the Veteran for a VA right knee examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right knee disability, to include arthritis, had its onset during any period of active service or within a year after separation of any period of active service, or is otherwise related to his active service, or is caused by or aggravated by the service-connected left knee disability.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The opinion should specifically address the Veteran's lay statements with respect to a right knee injury during service in 1985, as well as the assessment of iliotibial band tendinitis during service in July 1989.  

A rationale for all opinions expressed should be provided.  

4.  Also, schedule the Veteran for a VA back and hip examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a back or hip disability, to include arthritis, had its onset during any period of active service or within a year after separation of any period of active service, or is otherwise related to his active service, or is caused by or aggravated by the service-connected left knee disability.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The opinion should specifically address the VA treatment records reflecting a back injury in 1992 as a result of the service-connected left knee giving way.  

A rationale for all opinions expressed should be provided.  

5.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


